Title: From Thomas Jefferson to Francis Taylor, 25 October 1779
From: Jefferson, Thomas
To: Taylor, Francis



Sir
In Council Oct. 25. 1779

When you wrote your letter of the 13th. inst. my last to you was on the road. I now send you one Captain’s and three Ensigns commissions, so they will stand thus.


Burnley}CaptainsSlaughter}Lieutenants


PurvisTaylor


PorterPaulett


BurtonPettus


WhiteWinston}Ensigns.


HerndonSlaughter


Paulet


I am sorry to tell you that the throng of business peculiarly incumbent on the council puts it out of their power to do any thing with your requisition for necessaries more than to put it into the hands of the board of war. That board has not set these six weeks; but we are told they will set today and I hope will expedite your requisitions as well of the former as present letter.
I am Sir Your very humble servt,

Th: Jefferson

